Citation Nr: 1034418	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
hepatitis C.  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and Observer, J.W.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 
1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Newark, New 
Jersey Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in June 2009.  A transcript of 
that hearing has been associated with the claims file.

This case was previously remanded by the Board in August 2009 for 
further development.  


FINDING OF FACT

The Veteran's current hepatitis C is productive of an 
undetectable viral load with subjective complaints of chronic 
fatigue, malaise, anorexia, joint pain, nausea, weight 
fluctuation and incapacitating episodes due to fatigue; there 
were no clinical findings of weight loss, hepatomegaly, chronic 
fatigue or incapacitating episodes attributed to hepatitis C.  


CONCLUSION OF LAW

The criteria a disability rating in excess of 20 percent for 
hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 
(2009)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an 
increased rating in the October 2007 rating decision, he was 
provided notice of the VCAA in February 2007.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in February 2007 and August 2008, 
pertaining to the downstream disability rating and effective date 
elements of his claim, and was furnished a Statement of the Case 
in August 2008 with subsequent re-adjudication in a March 2009 
and June 2010 Supplemental Statements of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge 
of the requirements for substantiating his increased rating 
claim. The Veteran reported his current symptoms to VA treatment 
provider and VA examiners and presented testimony of his 
currently symptoms during the June 2009 Travel Board hearing.  
Based on this evidence, the Board is satisfied that the Veteran 
had actual knowledge of what was necessary to substantiate his 
increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate a 
claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes VA outpatient 
treatment reports, a VA examination and statements and testimony 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication that there 
exists any additional evidence that has a bearing on this case 
that has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The Veteran's hepatitis C has been evaluated under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7354.  Under that 
diagnostic code, a noncompensable (i.e., 0 percent) rating is 
assigned for asymptomatic hepatitis C.  

A 10 percent rating is assigned for hepatitis C with 
symptomatology of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least one week, but 
less than two weeks, during the past 12- month period.  

A 20 percent rating is warranted for symptomatology of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  

A 40 percent rating is warranted with symptomatology of daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
four weeks, but less than six weeks, during the past 12- month 
period.  

A 60 percent disability evaluation is warranted with 
symptomatology of daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of malnutrition), 
and hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
six weeks during the past 12-month period, but not occurring 
constantly.  

A 100 percent rating is warranted when there is present serologic 
evidence of hepatitis C infection and the following signs and 
symptoms due to hepatitis C infection: near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).  

According to Note 1 to this rating criteria, evaluate sequelae, 
such as cirrhosis or malignancy of the liver, under an 
appropriate diagnostic code, but do not use the same signs and 
symptoms as the basis for evaluation under Diagnostic Code 7354 
and under a diagnostic code for sequelae.  (See 38 C.F.R. § 
4.14).  

Note 2 provides that for purposes of evaluating conditions under 
Diagnostic Code 7354, an "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest and 
treatment by a physician.  

Analysis

The Veteran contends that his current hepatitis C symptoms 
warrant a higher disability rating than the 20 percent currently 
assigned.  During a June 2009 Travel Board hearing the Veteran 
reported that he has lost numerous days at work due to his 
fatigue symptoms and that his hepatitis C had become worse.  He 
stated that his symptoms consisted of weight fluctuations, 
increased fatigue, nausea and joint pain.  

In a March 2007 VA examination, the Veteran's hepatitis C was 
found to be in remission and the Veteran had an undetectable 
viral load.  He reported fatigue for the past one year and 
periods of incapacity occurring approximately twice a month when 
he could not go to work.  The Veteran denied any abdominal pain, 
abdominal distention, nausea, vomiting, constipation, diarrhea or 
rectal bleeding.  A physical examination revealed a soft, non 
tender and nondistended abdomen with normal bowel sounds, no 
organomegaly and no ascites.  Lab data reflected an undetectable 
hepatitis C viral load.  

VA outpatient treatment reports from February 2006, within a year 
of the claim for increase, to December 2009, reflect that the 
Veteran reported symptoms of fatigue and malaise in November 2009 
and December 2009, at which time he was diagnosed with fatigue as 
well as other malaise and fatigue with scheduled x-rays and 
pulmonary function testing.  

In a January 2010 VA examination, the Veteran reported symptoms 
of chronic fatigue, malaise, occasional nausea, vomiting two to 
three times a month, anorexia and total body joint pain.  The 
examiner noted the Veteran's history of musculoskeletal disease 
from a fall.  The Veteran denied weight loss, hematemesis or 
abdominal pain.  He reported having missed 15 weeks over the last 
12 months due to his fatigue.  The Veteran also reported having 
no treatment currently.  A physical examination revealed a soft, 
nontender, nondistended abdomen with normal bowel sounds, no 
hepatosplenomegaly, no hepatomegaly, no ascites and no spider 
angiomata.  The hepatitis C viral load was undetectable.  The 
Veteran was diagnosed with hepatitis C with no functional 
impairment and an undetectable viral load.  The examiner noted 
that the Veteran did not have any clinically significant weight 
loss and that his weight had been stable according to the 
electronic medical record and the weight taken at this 
examination.  He also found that the Veteran did not presently 
have any weight loss or hepatomegaly due to hepatitis C as no 
hepatomegaly was detected on examination and there was no 
clinically significant weight loss observed.  Finally, the 
examiner concluded that there were zero weeks during the past 12 
months in which the Veteran experienced incapacitating episodes 
due to hepatitis C symptoms.  He explained that the Veteran did 
experience loss of work for chronic fatigue symptoms but the 
chronic fatigue was not due to hepatitis C and may be due to 
psychiatric or other illness.  

After a careful review of the evidence of record, the Board finds 
that the Veteran's hepatitis C does not warrant an evaluation in 
excess of 20 percent at any time since the date of claim on 
February 20, 2007.  The medical records do not show findings of 
daily fatigue, malaise and anorexia with any minor or substantial 
weight loss (or other indication of malnutrition), hepatomegaly, 
or any incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) of at least four but less than six weeks due to 
hepatitis C.  In this regard, the Board initially notes that the 
March 2007 and January 2010 VA examinations reflect that the 
Veteran had an undetectable hepatitis C viral load with no 
clinical findings of weight loss or hepatomegaly, the March 2007 
VA examination noted that hepatitis C was in remission and the 
January 2010 VA examination diagnosed hepatitis C with no 
functional impairment.  

Although the Veteran reported symptoms of fatigue malaise, joint 
pain, anorexia, nausea and vomiting, these have not been not 
medically associated with any clinical findings of weight loss, 
hepatomegaly or incapacitating episodes.  The Veteran reported 
chronic fatigue with incapacitating episodes in both the VA 
examinations, however, the January 2010 VA examiner found that, 
while the Veteran had incapacitating episodes due to chronic 
fatigue, his chronic fatigue was not due to hepatitis C and 
therefore there were no incapacitating episodes due to hepatitis 
C symptoms.  In the January 2010 VA examination, the Veteran 
reported anorexia but denied any weight loss and the VA examiner 
found no clinically significant weight loss.  Moreover, VA 
outpatient treatment reports from November 2009 and December 2009 
do not indicate that the Veteran's reported fatigue and malaise 
were due to hepatitis C as the Veteran was scheduled to have an 
x-ray and pulmonary function testing for these symptoms and 
hepatitis C was not noted at this time.  

In this case, the Veteran's hepatitis C has not been shown to 
more nearly approximate the criteria for a 40 percent disability 
rating, as it has not been shown to be productive of daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
four weeks during a 12-month period.  None of these hepatitis C 
symptoms have been demonstrated by the medical evidence of record 
the medical record.  Rather, the Veteran's incapacitating 
episodes due to chronic fatigue was not found to be due to 
hepatitis C and the Veteran's hepatitis C has essentially been 
shown to be asymptomatic, with VA medical records indicating no 
continued treatment for hepatitis C symptoms, no weight loss or 
hepatomegaly, an undetectable viral load and hepatitis C noted to 
be in remission.  Accordingly, the Veteran's hepatitis C is not 
ratable at 40 percent.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 20percent at any time 
since the date of claim on February 20, 2007.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 20 percent disabling 
since that date, so his rating cannot be "staged" because the 20 
percent rating represent his greatest level of functional 
impairment attributable to this condition since that date.

In summary, for the reasons and bases expressed above, the Board 
concludes that a disability rating in excess of 20 percent for 
hepatitis C is not warranted at any time since the date of claim 
on February 20, 2007.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not apply.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his hepatitis C and provides for 
additional or more severe symptoms than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.


ORDER

A disability rating in excess of 20 percent for hepatitis C, is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


